DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Qionghua Weng on 11/23/2021.
The application has been amended as follows: 
1. (Previously Presented)  An object processing method, comprising:
detecting, on a client, a first target gesture performed on a first target area in a virtual scene displayed on the client, wherein the client displays an initial object in a third target area, the third target area being a shortcut display area of the client having a corresponding shortcut operation;
displaying a second target area on the client in response to the first target gesture, wherein the second target area comprises a plurality of to-be-processed objects in the virtual scene;

in response to the second target gesture, simultaneously performing: using the first target object in the virtual scene, displaying the first target object in the third target area in the virtual scene by replacing the initial object, and hiding the second target area in the virtual scene, 
wherein after displaying the first target object in the third target area, subsequent using of the first target object by the virtual game character in the virtual scene is triggered upon detection of the shortcut operation.

2. (Original) The method according to claim 1, wherein the displaying the first target object in a third target area in the virtual scene comprises:
replacing a second target object displayed in the third target area with the first target object, wherein the second target object is displayed in the third target area before the first target gesture performed on the first target area is detected on the client; or
displaying both the first target object and the second target object in the third target area.

3. (Original) The method according to claim 1, wherein the detecting, on a client, a first target gesture performed on a first target area in a virtual scene displayed on the client comprises:
detecting, on the client, a single tap gesture or a double tap gesture performed on a target indication button, wherein the first target area in the virtual scene displayed on the client comprises an area in which the target indication button is displayed in the virtual scene, and the first target gesture comprises the single tap gesture or the double tap gesture; or


4. (Original) The method according to claim 1, wherein the using the first target object in the virtual scene, displaying the first target object in a third target area in the virtual scene, and hiding the second target area in the virtual scene comprises:
during use of the first target object, displaying the first target object in the third target area in the virtual scene and hiding the second target area in the virtual scene.

5. (Original) The method according to claim 1, wherein after the using the first target object in the virtual scene, displaying the first target object in a third target area in the virtual scene, and hiding the second target area in the virtual scene, the method further comprises:
after the first target object is used up in the virtual scene, displaying a fourth target object in a plurality of third target objects in the third target area, wherein the third target object is an object in the plurality of to-be-processed objects other than the first target object.

6. (Original) The method according to claim 5, wherein before the displaying a fourth target object in a plurality of third target objects in the third target area, the method further comprises:
obtaining at least information about a virtual control object in the virtual scene, information about each of the third target objects, and historical status information between the virtual control object and each of the third target objects, wherein the historical status 
determining, according to at least the information about the virtual control object, the information about each of the third target objects, and the historical status information, a probability that each of the third target objects and the virtual control object are to be used in combination in the virtual scene; and
determining, as the fourth target object, a third target object with a highest probability to be used in combination with the virtual control object in the virtual scene.

7. (Original) The method according to claim 6, wherein the determining, as the fourth target object, a third target object with a highest probability to be used in combination with the virtual control object in the virtual scene comprises:
sorting the plurality of third target objects in a target order according to the probability that each of the third target objects and the virtual control object are to be used in combination in the virtual scene, wherein the target order is used for indicating a descending order or an ascending order of probabilities of the plurality of third target objects; and
determining, as the fourth target object, the third target object in the plurality of sorted third target objects with the highest probability.

8. (Original) The method according to claim 6, wherein the information about the virtual control object comprises: attribute information of the virtual control object used for indicating a current attribute of the virtual control object; and


9. (Original) The method according to claim 1, wherein the second target gesture comprises at least one of:
a single tap gesture performed on the first target object;
a double tap gesture performed on the first target object; and
a sliding gesture performed on the first target object.

10. (Original)  The method according to claim 1, wherein
the detecting, on a client, a first target gesture performed on a first target area in a virtual scene displayed on the client comprises: detecting, on a first-person shooting game (FPS) client, the first target gesture performed on the first target area in the virtual scene displayed on the client, wherein the client comprises the FPS client;
the displaying a second target area on the client in response to the first target gesture comprises: displaying the second target area on the FPS client in response to the first target gesture, wherein the second target area comprises a plurality of virtual attack accessory equipment in the virtual scene;

the using the first target object in the virtual scene, displaying the first target object in a third target area in the virtual scene, and hiding the second target area in the virtual scene in response to the second target gesture comprises: using the first virtual attack accessory equipment in the virtual scene, displaying the first virtual attack accessory equipment in the third target area in the virtual scene, and hiding the second target area in the virtual scene in response to the second target gesture.

11. (Original) The method according to claim 1, wherein after the using the first target object in the virtual scene, displaying the first target object in a third target area in the virtual scene, and hiding the second target area in the virtual scene in response to the second target gesture, the method further comprises:
displaying, on an item interaction interface of the virtual scene or in the virtual scene, an operation result of using the first target object in the virtual scene, displaying the first target object in the third target area in the virtual scene, and hiding the second target area in the virtual scene in response to the second target gesture, wherein the operation result is used for indicating use of the first target object in the virtual scene, displaying of the first target object in the third target area in the virtual scene, and hiding of the second target area in the virtual scene.

12. (Currently Amended) A non-transitory computer readable storage medium storing computer instructions, the computer instructions, when being executed by a processor, causing the processor to perform:
detecting, on a client, a first target gesture performed on a first target area in a virtual scene displayed on the client, wherein the client displays an initial object in a third target area, the third target area being a shortcut display area of the client having a corresponding shortcut operation;
displaying a second target area on the client in response to the first target gesture, wherein the second target area comprises a plurality of to-be-processed objects in the virtual scene;
detecting, on the client, a second target gesture performed on a first target object in the plurality of to-be-processed objects, the first target object being an object usable in the virtual scene by a virtual game character controlled by an account logged into the client; and
in response to the second target gesture, simultaneously performing: using the first target object in the virtual scene, displaying the first target object in a third target area in the virtual scene by replacing the initial object, and hiding the second target area in the virtual scene 
wherein after displaying the first target object in the third target area, subsequent using of the first target object by the virtual game character in the virtual scene is triggered upon detection of the shortcut operation.

storage medium according to claim 12, wherein the second target gesture comprises one of:
a touch-and-press gesture performed on the first target object according to a first force, wherein the first force is greater than a first target threshold;
a touch-and-press gesture performed on the first target object according to a second force, wherein the second force is not greater than the first target threshold; and
a touch-and-press gesture continuously performed on the first target object according to target duration, wherein the target duration is greater than a second target threshold.

14. (Previously Presented) An object processing apparatus, comprising:
at least one memory storing computer program instructions; and
one or more processor coupled to the memory and, when executing the computer program instructions, configured to perform:
detecting, on a client, a first target gesture performed on a first target area in a virtual scene displayed on the client, wherein the client displays an initial object in a third target area, the third target area being a shortcut display area of the client having a corresponding shortcut operation;
displaying a second target area on the client in response to the first target gesture, wherein the second target area comprises a plurality of to-be-processed objects in the virtual scene;
detecting, on the client, a second target gesture performed on a first target object in the plurality of to-be-processed objects, the first target object being an object used in the virtual scene by a virtual game character controlled by an account logged into the client; and

wherein after displaying the first target object in the third target area, subsequent using of the first target object by the virtual game character in the virtual scene is triggered upon detection of the shortcut operation.

15. (Original) The object processing apparatus according to claim 14, wherein the displaying the first target object in a third target area in the virtual scene comprises:
replacing a second target object displayed in the third target area with the first target object, wherein the second target object is displayed in the third target area before the first target gesture performed on the first target area is detected on the client; or
displaying both the first target object and the second target object in the third target area.

16. (Original) The object processing apparatus according to claim 14, wherein the detecting, on a client, a first target gesture performed on a first target area in a virtual scene displayed on the client comprises:
detecting, on the client, a single tap gesture or a double tap gesture performed on a target indication button, wherein the first target area in the virtual scene displayed on the client comprises an area in which the target indication button is displayed in the virtual scene, and the first target gesture comprises the single tap gesture or the double tap gesture; or


17. (Original) The object processing apparatus according to claim 14, wherein the using the first target object in the virtual scene, displaying the first target object in a third target area in the virtual scene, and hiding the second target area in the virtual scene comprises:
during use of the first target object, displaying the first target object in the third target area in the virtual scene and hiding the second target area in the virtual scene.

18. (Original) The object processing apparatus according to claim 14, wherein after the using the first target object in the virtual scene, displaying the first target object in a third target area in the virtual scene, and hiding the second target area in the virtual scene, the processor is further configured to perform:
after the first target object is used up in the virtual scene, displaying a fourth target object in a plurality of third target objects in the third target area, wherein the third target object is an object in the plurality of to-be-processed objects other than the first target object.

19. (Original) The object processing apparatus according to claim 18, wherein before the displaying a fourth target object in a plurality of third target objects in the third target area, the processor is further configured to perform:
obtaining at least information about a virtual control object in the virtual scene, information about each of the third target objects, and historical status information between the 
determining, according to at least the information about the virtual control object, the information about each of the third target objects, and the historical status information, a probability that each of the third target objects and the virtual control object are to be used in combination in the virtual scene; and
determining, as the fourth target object, a third target object with a highest probability to be used in combination with the virtual control object in the virtual scene.

20. (Original) The object processing apparatus according to claim 19, wherein the determining, as the fourth target object, a third target object with a highest probability to be used in combination with the virtual control object in the virtual scene comprises:
sorting the plurality of third target objects in a target order according to the probability that each of the third target objects and the virtual control object are to be used in combination in the virtual scene, wherein the target order is used for indicating a descending order or an ascending order of probabilities of the plurality of third target objects; and
determining, as the fourth target object, the third target object in the plurality of sorted third target objects with the highest probability.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Examiner Comments
The prior art relied upon and the newly discovered related art do not teach a second gesture performed on the first object that triggers a simultaneous use of that object in the scene, while also displaying that object on the third target area and hiding the second target area from 
Sirois et al. (U.S. Pub 2016/0121205) which teaches hidden objects selected for a particular game are activated wherien hidden objects  are required so a random of these hidden objects  are randomly selected and activated to be present in the scene of the game played and the rest completely hidden from the scene and unavailable for the user to select. The prior art does not teach the simultaneous display and use of the object based on a second gesture to the object while hiding the second target area that was triggered by the first target gesture. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANGIE BADAWI/Primary Examiner, Art Unit 2179